Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-8 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 5, the closest prior art, Shimaoka (JP 2016048185A, published 04/07/2016), discloses a particle size distribution measuring device (“bubble size distribution measuring device:, P.0020, Figure 1) that irradiates with light a particle group which is a measurement target (bubbles, P. 0020) and which is accommodated in a cell ( flow cell, P. 0030, Figure 1, item 15), and that calculates a particle size distribution of the particle group (bubble size distribution of gas particles, P. 0029) on the basis of a light intensity signal indicating a light intensity of diffracted/scattered light resulting from the particle group (as measured by the photodiode array, P. 0030, Figure 1, items 17-19), comprising: an actual spectrum obtaining unit that obtains an actual spectrum which is a light intensity spectrum obtained from the light intensity signal (implicit for obtaining the “second light intensity distribution”, P. 0047); a non-target spectrum calculating unit (implicit for obtaining the “first light intensity distribution”, P. 0047) that receives non-target particle size distribution data (the “first light intensity distribution”) indicating a particle size distribution of a non-target particle group which is not the measurement target and which is accommodated in the cell and that calculates, on the basis of the non-target particle size distribution data (the “background”, P. 0047), a non-target spectrum which is a light intensity spectrum to be obtained by irradiating the non-target particle group with light (implicit for background); a non-target spectrum removing unit (implicit for subtracting the first light intensity distribution data from the second light intensity distribution data, P. 0047) that calculates a target spectrum which is a light intensity spectrum obtained by subtracting an influence of the non-target spectrum from the actual spectrum; and a target particle size distribution calculating unit that calculates the particle size distribution of the particle group which is the measurement target on the basis of the target spectrum (by calculating the particle size distribution data q using the light intensity distribution data s obtained in the manner, the bubble size distribution of the fine bubbles contained in the fine bubble-containing medium can be accurately measure, P. 0047).  However, the prior art fails to disclose or suggest, in combination with the other claimed elements, wherein the non-target spectrum calculating unit calculates the non-target spectrum by using the non-target particle size distribution data and a refractive index of the non-target particle group.  The balance of claims are allowed based on dependence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877